UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2017 CATHAY GENERAL BANCORP (Exact name of registrant as specified in its charter) Delaware 001-31830 95-4274680 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 777 North Broadway, LosAngeles, California 90012 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (213)625-4700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item5.07 Submission of Matters to a Vote of Security Holders. On May 15, 2017, Cathay General Bancorp (the “Company”) held its Annual Meeting of Stockholders at which the stockholders voted upon (i) the election of four Class III directors to serve until the 2020 annual meeting of stockholders and their successors have been elected and qualified, (ii) an advisory (non-binding) resolution to approve the Company’s executive compensation, and (iii) the ratification of the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the 2017 fiscal year. The stockholders elected all four Class III director nominees, approved the advisory (non-binding) resolution to approve the Company’s executive compensation, and ratified the appointment of KPMG LLP as the Company’s independent registered public accounting firm for the 2017 fiscal year. The number of votes cast for and against, as well as the number of abstentions and broker non-votes as to each such matter voted upon, as applicable, are set forth below. Election of Four Class III Directors Name For Against Abstain Broker Non-Votes Nelson Chung 60,401,896 92,064 37,302 10,754,888 Felix S. Fernandez 60,210,169 100,685 220,408 10,754,888 Ting Y. Liu 60,178,424 306,518 46,320 10,754,888 Richard Sun 60,408,003 75,922 47,337 10,754,888 Advisory (Non-Binding) Vote to Approve Our Executive Compensation For Against Abstain Broker Non-Votes 59,077,602 1,257,401 196,259 10,754,888 Proposal to Ratify the Appointment of KPMG LLP as Our Independent Registered Public Accounting Firm for the 2017 Fiscal Year For Against Abstain Broker Non-Votes 70,768,226 457,700 60,224 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 16, 2017 CATHAY GENERAL BANCORP By: /s/Heng W. Chen Heng W. Chen Executive Vice President and Chief Financial Officer
